977 F.2d 581
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny L. GARDENHIRE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-5644.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1992.

Before RALPH B. GUY, Jr. and BATCHELDER, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Johnny Gardenhire appeals a district court affirming the Secretary's denial of supplemental security income and social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   All counsel of record have waived oral argument.


2
Gardenhire filed an application for supplemental security income and social security disability benefits with the Secretary, alleging that he suffered from a neck injury and pain.   Following a hearing, the administrative law judge (ALJ) determined that Gardenhire was not disabled because he had the residual functional capacity to perform a significant number of jobs in the economy.   The Appeals Council affirmed the ALJ's determination.


3
Gardenhire then filed a complaint seeking a review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.   Gardenhire has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we affirm the district court's judgment for the reasons set forth in the district court's opinion filed on March 3, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.